MEMORANDUM **
Joe V. Gonzalez, a federal prisoner, appeals pro se the district court’s summary judgment for defendants in his action alleging that the defendants improperly denied his Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), requests. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Gonzalez contends that the district court erred by concluding that privacy interests outweighed the public’s interest with respect to Gonzalez’s request for information about a fingerprint specialist working for the Federal Bureau of Investigation, an Assistant United States Attorney, a chemical analyst working for the Drug Enforcement Agency and an informant who assisted with Gonzalez’s criminal prosecution. We review de novo the district court’s legal conclusions that FOIA’s exemptions apply, see Schiffer v. FBI, 78 F.3d 1405, 1409-10 (9th Cir.1996), and we affirm, see id. at 1410; Hunt v. FBI, 972 F.2d 286, 288-90 (9th Cir.1992).
Gonzalez also contends that the district court erred by concluding that defendants conducted an adequate search for a surveillance tape. We review the record to determine whether the district court had an adequate factual basis for its conclusion and, if so, will reverse only if the district court’s conclusion is clearly erroneous. See Schiffer, 78 F.3d at 1409. Upon our review of the record, we conclude that the district court had an adequate factual record upon which to base its conclusion that defendants made a reasonable search for the materials Gonzalez requested. See Marks v. United States, 578 F.2d 261, 263 (9th Cir.1978).
Appellees’ motion to file a supplemental brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.